Citation Nr: 1230218	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left heel spur.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right heel spur.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to March 1970.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for bilateral heel disabilities.  

The Veteran initially requested a hearing before a Veterans Law Judge in his October 2008 substantive appeal, VA Form 9; however, in a September 2011 correspondence, he withdrew that request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination of his bilateral heel disabilities was in August 2006, over six years ago.  The record, including the Veteran's statements, tends to indicate that the disability has worsened since that time, thus necessitating a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Grand Rapids, Ann Arbor, Battle Creek, Dansville, and Peoria VA Medical Centers, as well as any other VA medical facilities that may have treated the Veteran since December 2008 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral heel disabilities, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.


3.  Schedule the Veteran for a VA foot examination in order to determine the current nature and severity of his service-connected residuals of bilateral heel spurs.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the residuals of bilateral heel spurs.

The examiner should state whether the Veteran's heel spurs would have any effect on the range of motion in his feet.  If so, then range of motion testing should be conducted, and the examiner should note any additional limitation due to factors such as pain, weakness, fatigability, and incoordination, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  The examiner should also discuss flare-ups, noting their frequency and duration, and estimating any additional loss of motion, expressed in degrees, associated with such flare-ups.  Finally, the examiner should comment as to whether there is any ankylosis.

The examiner should then discuss of the following:

(a) Whether there is any arthritis associated with the Veteran's bilateral heel disabilities and, if so, whether each heel involves 1 or 2 major or minor joints or joint groups and whether there are occasional incapacitating exacerbations.
(b) 
Whether the Veteran's bilateral heel spur residuals include pes planus.  If so, the examiner should state whether the Veteran's flatfeet are unilateral or bilateral and whether such is (1) mild with symptomatology is relieved by built-up shoe or arch support; (2) moderate with weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; (3) severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities; or, (4) pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

(c) Whether the Veteran's residuals of bilateral heel spurs include claw feet.  If so, the examiner should state whether such is unilateral or bilateral, and should indicate which of the following best apply (1) great toe dorsiflxed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads (2) all toes are tending to dorsiflexion, limitation of dorsiflexion at the ankle to right ankle, shortened plantar fascia, and marked tenderness under metatarsal heads; or, (3) marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, marked varus deformity.

(d) Whether the Veteran's residuals of bilateral heel spurs include mal- or nonunion of the tarsal or metatarsal bones.  If so, whether such is slight, moderate, moderately severe, or severe in nature, or whether there is actual loss of use of the foot.

(e) The examiner should state whether the Veteran's residuals of his bilateral heel spurs represents a slight, moderate, moderately severe, or severe disability, or whether there is actual loss of use of the foot.

If arthritis, flat feet, claw feet, or mal- or nonunion of the tarsal or metatarsal bones is indicated, the examiner should indicate whether those disorders include symptoms that are distinct and separate from those of the service-connected heel spurs- if so, those specific distinct symptoms should be identified.  

The examiner should also perform neurological testing of the Veteran's feet for any residuals of his bilateral heel spurs.  If such symptoms exist, the examiner should opine whether such is analogous to complete or incomplete paralysis of the affected nerve and whether any incomplete paralysis is mild, moderate or severe in nature.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral heel disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


